                                           Case 3:17-cv-07210-SK Document 141 Filed 11/06/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARTIN CALVILLO MANRIQUEZ, et                      Case No. 17-cv-07210-SK
                                         al.,
                                   8
                                                        Plaintiffs,                         ORDER GRANTING
                                   9                                                        ADMINISTRATIVE MOTION TO FILE
                                                 v.                                         UNDER SEAL
                                  10
                                         ELISABETH DEVOS, et al.,
                                  11                                                        Regarding Docket No. 137
                                                        Defendants.
                                  12
Northern District of California




                                              The Court has ordered Defendants to file monthly compliance reports detailing their
 United States District Court




                                  13
                                       progress toward conformity with the preliminary injunction entered in this case. (Dkt. 130.) On
                                  14
                                       November 1, 2019, Defendants filed their first such compliance report. (Dkt. 136.) Defendants
                                  15
                                       seek leave to file under seal a spreadsheet attachment to their report that contains sensitive
                                  16   personal information of potential and confirmed class members. (Dkt. 137.) Defendants’ motion
                                  17   is HEREBY GRANTED; Defendants may file the spreadsheet attachment to the November 1,
                                  18   2019 compliance report under seal.
                                  19          IT IS SO ORDERED.
                                  20   Dated: November 6, 2019
                                  21                                                    ______________________________________
                                  22                                                    SALLIE KIM
                                                                                        United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
